DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 


Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. US 2016/0236160 (hereafter Tamura) and further in view of Tobias et al. US 4,982,460 (hereafter Tobias) and Von Berg et al. US 5,403,522 (hereafter Berg).

Regarding claim 1, Tamura teaches an aerating and liquid agitating device (Fig 1), the device comprising:
a device fitting (Fig 1) having an ingress end (end of 4) configured to be coupled to a liquid pump (¶23), an egress end (end of 5) and an opening (opening provided for fitting 14) between the ingress end and the egress end, the device fitting configured to accommodate flow of a liquid from the ingress end to the egress end; and
an air inlet fitting (14) having an inlet fitting wall (tube wall of 14) extending through the opening in the device fitting and a terminal wall end (141) terminating inside the device fitting, facing downstream of flow of the liquid (as shown in Fig 1).

the terminal wall end of the air inlet fitting defined by a terminal angled profile sloped between from about 45° to about 60° with respect to a pathway of air flow through the air inlet fitting;
the terminal wall end with the terminal angled profile disposed at least about 2/3 across a diameter of the device fitting from the opening and the terminal angled profile; and
an air inlet hose coupled to the air inlet fitting, the air inlet hose configured to introduce air through the air inlet fitting into the device fitting.
Tamura further teaches wherein the air inlet fitting extends across the interior such that the flow characteristics prevent water backflow (¶28).
MPEP §2144.05 II B states that where the prior art recognized the result of a variable, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extension of the air inlet fitting of Tamura (14), such as wherein the air inlet fitting extends across greater than about 2/3 of an interior width or diameter of the device fitting, in order to have gas exit downstream such as to avoid liquid flow up the tube and with a simplified production (¶31, ¶7) and to prevent backflow (¶28).
Tobias teaches an aerating and liquid agitating device (Fig 2) comprising an air inlet fitting (26) wherein the terminal wall end (27) of the air inlet fitting defined by a terminal angled profile sloped with respect to a pathway of air flow through the air inlet fitting in order to enhance air mixing (col 4 lines 45-59).

MPEP §2144.05 states that the claimed and prior art ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the ranges. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oblique angle of Tobias (col 4 lines 45-59) by choosing the overlapping 45° to about 60° as a prima facie case of obviousness. The modification would result in the terminal wall end of the air inlet fitting defined by a terminal angled profile sloped between from about 45° to about 60° with respect to a pathway of air flow through the air inlet fitting.
Berg teaches air/water mixing (Fig 1) comprising an air inlet hose (66) coupled to the air inlet fitting (fitting to 34), the air inlet hose introducing air into the device fitting through the air inlet fitting in order to provide air (col 3 lines 28-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Poswik (Fig 1) by incorporating the air inlet hose of Berg (66) in order to provide air (col 3 lines 28-53).

Regarding claim 8, Tamura in view Berg and Tobias teaches all the limitations of claim 1. Tamura further teaches wherein the terminal angled profile of the air inlet fitting faces a downstream direction with respect to flow of the liquid through the device fitting (¶31, ¶7).


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura in view of Berg and Tobias, as applied to claim 1 above, and further in view of “Piping and plumbing fitting” Wikipedia published 24 Jul. 2016 accessed at <https://en.wikipedia.org/w/index.php?title=Piping_and_plumbing_fitting&oldid=731310334> (hereafter Piping).

Regarding claim 2, Tamura in view of Berg and Tobias teaches all the limitations of claim 1.
Tamura does not teach a male threaded reducer disposed in fluid communication with the ingress end of the device fitting, the male threaded reducer configured for coupling with the liquid pump.
Piping teaches a male threaded reducer disposed in fluid communication with the ingress end of the device fitting, the male threaded reducer configured for coupling with the liquid pump (Common piping and plumbing fittings, Elbow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tamura (Fig 3) by incorporating the male threaded reducer of Piping as a matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A). The modification would result in a male threaded reducer disposed in fluid communication with the ingress end of the device fitting, the male threaded reducer configured for coupling with the liquid pump.

Regarding claim 3, Tamura in view of Berg and Tobias teaches all the limitations of claim 2.
Tamura does not teach wherein the male threaded reducer has a pump end and a tank end, the pump end configured for coupling with the liquid pump and the tank end coupled to the ingress end of the device fitting.
Piping teaches wherein the male threaded reducer has a pump end and a tank end, the pump end configured for coupling with the liquid pump and the tank end coupled to the ingress end of the device fitting (Common piping and plumbing fittings, Elbow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tamura (Fig 3) by incorporating the male threaded reducer of Piping as a matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A). The modification would result in wherein the male threaded reducer has a pump end and a tank end, the pump end configured for coupling with the liquid pump and the tank end coupled to the ingress end of the device fitting.

Regarding claim 4, Tamura in view of Berg and Tobias teaches all the limitations of claim 3.
Tamura does not teach reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting, the reduction in diameter from the tank end of the male threaded reducer to the ingress end of the 
Piping teaches reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting, the reduction in diameter from the tank end of the male threaded reducer to the ingress end of the device fitting increases flow pressure of the liquid from the male threaded reducer to the device fitting (Common piping and plumbing fittings, Elbow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tamura (Fig 3) by incorporating the male threaded reducer of Piping as a matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A). The modification would result in reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting, the reduction in diameter from the tank end of the male threaded reducer to the ingress end of the device fitting increases flow pressure of the liquid from the male threaded reducer to the device fitting.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura in view of Berg and Tobias, as applied to claim 1 above, and further in view of Poswik DE 42 06 715 published 16 Sep. 1993 as translated by EPO (hereafter Poswik).


Tamura does not teach a reduction in width or diameter from the ingress end to the egress end of the device fitting.
Poswik teaches a water/air mixing device (Fig 1) comprising a reduction in width or diameter from the ingress end to the egress end of the device fitting in order to accelerate flow and promote mixing (page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tamura (Fig 3) by incorporating the reduction of Poswik (Fig 1) in order to accelerate flow and promote mixing (page 2).

Regarding claim 6, Tamura in view of Berg and Tobias teaches all the limitations of claim 5.
Tamura does not teach wherein the reduction in width or diameter from the ingress end to the egress end of the device fitting comprises about a 10% - 40% reduction in width or diameter from the ingress end to the egress end of the device fitting.
Poswik teaches wherein the reduction in width or diameter from the ingress end to the egress end of the device fitting comprises a reduction in width or diameter from the ingress end to the egress end of the device fitting in order to accelerate flow and promote mixing (page 2).
.


Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Poswik DE 42 06 715 published 16 Sep. 1993 as translated by EPO (hereafter Poswik) and further in view of Tamura et al. US 2016/0236160 (hereafter Tamura), Tobias et al. US 4,982,460 (hereafter Tobias), Von Berg et al. US 5,403,522 (hereafter Berg), and “Piping and plumbing fitting” Wikipedia published 24 Jul. 2016 accessed at <https://en.wikipedia.org/w/index.php?title=Piping_and_plumbing_fitting&oldid=731310334> (hereafter Piping).

Regarding claim 9, Poswik teaches an aerating and liquid agitating device, the device comprising:
a device fitting (device of Fig 1) defined by an ingress end (end of 11), an egress end (end of 15), and an opening (21) between the ingress end and the egress end;
an air inlet fitting (fitting of 21);
whereby the air inlet fitting in the device fitting creates a straight-in airline, so as to increase flow of the air into the device fitting (as shown in Fig 1); and
whereby injection of the air through the air inlet hose and the air inlet fitting into the device fitting increases due to vacuum pressure induced at the air inlet fitting (page 2, where a reduction in diameter creates a vacuum pressure at the air inlet fitting).
Poswik does not teach:
a male threaded reducer defined by a pump end and a tank end, the pump end being operable to couple to a liquid pump, whereby pumped liquid flows from the pumped end to the tank end;
a reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting;
whereby the reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting increases flow pressure of the liquid from the male threaded reducer to the device fitting;
the ingress end detachably coupled to the tank end of the male threaded reducer;
an air inlet fitting having an inlet fitting wall passing through the opening in the device fitting and having a terminal wall end terminating inside the device fitting, the terminal wall end of the air inlet fitting defined by a terminal angled profile sloped between from about 45° to about 60° with respect to a pathway of air flow through the air inlet fitting and facing downstream of flow of the pumped liquid, 
an air inlet hose coupled to the air inlet fitting, the air inlet hose introducing air into the device fitting through the air inlet fitting.
Berg teaches air/water mixing (Fig 1) comprising a fitting (30) defined by a pump end (end of 12) and a tank end (end of 32), the pump end being operable to couple to a liquid pump (12), whereby pumped liquid flows form the pumped end to the tank end in order to pump fluid (col 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Poswik (Fig 1) by incorporating the fitting and pump of Berg (Fig 1) in order to pump fluid (col 2).
Piping teaches a male threaded reducer defined by a pump end and a tank end, the pump end being operable to couple to a liquid pump, whereby pumped liquid flows from the pumped end to the tank end; the ingress end detachably coupled to the tank end of the male threaded reducer; a reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting (Common piping and plumbing fittings, Elbow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Poswik (Fig 1) by incorporating the male threaded reducer of Piping as a matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A). The modification would result in a male threaded reducer defined by a pump end and a tank end, the pump end being operable to couple to a liquid pump, whereby pumped 
Whereby the reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting increases flow pressure of the liquid from the male threaded reducer to the device fitting is a method of using the device, where the prior art device is fully capable of performing the function (see MPEP 2114, 2115, 2173.05(g));
Tobias teaches an aerating and liquid agitating device (Fig 2) comprising an air inlet fitting (26) having an inlet fitting wall (wall of tube 26) passing through the opening (opening for tube 26 in body 14) in the device fitting and having a terminal wall end (27) terminating inside the device fitting, the terminal wall end of the air inlet fitting defined by a terminal angled profile sloped with respect to a pathway of air flow through the air inlet fitting and facing downstream of flow of the pumped liquid in order to enhance air mixing (col 4 lines 45-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal angle profile of the 
MPEP §2144.05 states that the claimed and prior art ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the ranges. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oblique angle of Tobias (col 4 lines 45-59) by choosing the overlapping 45° to about 60° as a prima facie case of obviousness. The modification would result in the terminal wall end of the air inlet fitting defined by a terminal angled profile sloped between from about 45° to about 60° with respect to a pathway of air flow through the air inlet fitting.
Tamura teaches wherein the air inlet fitting extends across the interior such that the flow characteristics prevent water backflow (¶28).
MPEP §2144.05 II B states that where the prior art recognized the result of a variable, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extension of the air inlet fitting of the Poswik (21) and Tamura (14) combination, such as wherein the air inlet fitting extends across greater than about 2/3 of an interior width or diameter of the device fitting, in order to have gas exit downstream such as to avoid liquid flow up the tube and with a simplified production and to prevent backflow (Tamura: ¶28, ¶31, ¶7).
Berg teaches air/water mixing (Fig 1) comprising an air inlet hose (66) coupled to the air inlet fitting (fitting to 34), the air inlet hose introducing air into the device fitting through the air inlet fitting in order to provide air (col 3 lines 28-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Poswik (Fig 1) by incorporating the air inlet hose of Berg (66) in order to provide air (col 3 lines 28-53).

Regarding claim 10, Poswik in view of Tamura, Tobias, Berg, and Piping teaches all the limitations of claim 9. Poswik further teaches wherein the device fitting is a one-piece unit (as shown in Fig 1).


Regarding claim 11, Poswik in view of Tamura, Tobias, Berg, and Piping teaches all the limitations of claim 9.
Poswik does not teach wherein a width or diameter of the male threaded reducer is about 1.5''.
MPEP §2144.04 IV A states that mere changed in size do not patentably distinguish the claimed invention from the prior art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width or diameter of the male threaded reducer, such as to about 1.5'', as a matter of obvious change in size (MPEP §2144.04 IV A).

Regarding claim 12, Poswik in view of Tamura, Tobias, Berg, and Piping teaches all the limitations of claim 9. 
Poswik does not teach wherein the air inlet hose is a food grade hose.
Berg teaches where the air inlet hose is a PVC hose (col 3 lines 54-61, where PVC is food grade).
MPEP §2144.07 states that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Poswik (Fig 1) by incorporating a food grade 

Regarding claim 13, Poswik in view of Tamura, Tobias, Berg, and Piping teaches all the limitations of claim 9. Poswik further teaches a reduction in width or diameter from the ingress end to the egress end of the device fitting (page 2).

Regarding claim 14, Poswik in view of Tamura, Tobias, Berg, and Piping teaches all the limitations of claim 13. Poswik further teaches wherein the reduction in width or diameter from the ingress end to the egress end of the device fitting comprises a reduction in width or diameter from the ingress end to the egress end of the device fitting (page 2, in order to accelerate flow and promote mixing).
Poswik does not teach wherein the reduction in width or diameter from the ingress end to the egress end of the device fitting comprises about a 10% - 40% reduction in width or diameter from the ingress end to the egress end of the device fitting.
MPEP §2144.05 II B states that where the prior art recognized the result of a variable, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduction on device fitting, such as to about a 10% to 40% reduction in width or diameter from the ingress end to the egress end of the device fitting, in order to optimize flow acceleration and mixing (Poswik page 2).


Poswik does not teach wherein the reduction in width or diameter from the ingress end to the egress end of the device fitting comprises about a 20% reduction in width or diameter from the ingress end to the egress end of the device fitting.
MPEP §2144.05 II B states that where the prior art recognized the result of a variable, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduction on device fitting, such as to wherein the reduction in width or diameter from the ingress end to the egress end of the device fitting comprises about a 20% reduction in width or diameter from the ingress end to the egress end of the device fitting, in order to optimize flow acceleration and mixing (Poswik page 2).


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poswik DE 42 06 715 published 16 Sep. 1993 as translated by EPO (hereafter Poswik) and further in view of Tobias et al. US 4,982,460 (hereafter Tobias), Cummings et al. US 4,428,893 (hereafter Cummings), Von Berg et al. US 5,403,522 (hereafter Berg), “Piping and plumbing fitting” Wikipedia published 24 Jul. 2016 accessed at <https://en.wikipedia.org/w/index.php?title=Piping_and_plumbing_fitting&oldid=731310334> (hereafter Piping), and Tamura et al. US 2016/0236160 (hereafter Tamura).


a device fitting (device of Fig 1) defined by an ingress end (end of 11), an egress end (end of 15), and an opening (21) between the ingress end and the egress end;
about a reduction in width or diameter from the ingress end to the egress end of the device fitting (page 2, in order to accelerate flow and promote mixing);
whereby the reduction in width or diameter from the ingress end to the egress end of the device fitting and the reduction in diameter from the tank end of the male threaded reducer to the ingress end of the device fitting increases flow pressure of the liquid from the male threaded reducer to the device fitting (page 2);
an air inlet fitting (fitting of 21);
whereby the air inlet fitting in the device fitting creates a straight-in airline, so as to increase flow of the air into the device fitting (as shown in Fig 1); and
whereby injection of the air through the air inlet hose and the air inlet fitting into the device fitting increases due to vacuum pressure induced at the air inlet fitting (page 2, where a reduction in diameter creates a vacuum pressure at the air inlet fitting).
Poswik does not teach:
a male threaded reducer defined by a pump end and a tank end, the pump end being operable to couple to a liquid pump, whereby pumped liquid flows from the pumped end to the tank end;
the ingress end detachably coupled to the tank end of the male threaded reducer;
about a 10% to 40% reduction in width or diameter from the ingress end to the egress end of the device fitting;
a reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting;
an air inlet fitting passing through the opening in the device fitting and terminating inside the device fitting, the air inlet fitting defined by a terminal angled profile sloped between from about 35° to about 90° and facing downstream of the flow of the pumped liquid;
an air inlet hose coupled to the air inlet fitting, the air inlet hose introducing air into the device fitting through the air inlet fitting; and
at least one stabilizing arm engaged with the device fitting.
Berg teaches air/water mixing (Fig 1) comprising a fitting (30) defined by a pump end (end of 12) and a tank end (end of 32), the pump end being operable to couple to a liquid pump (12), whereby pumped liquid flows form the pumped end to the tank end in order to pump fluid (col 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Poswik (Fig 1) by incorporating the fitting and pump of Berg (Fig 1) in order to pump fluid (col 2).
Piping teaches a male threaded reducer the ingress end detachably coupled to the tank end of the male threaded reducer a reduction in width or diameter 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Poswik (Fig 1) by incorporating the male threaded reducer of Piping as a matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A). The modification would result in a male threaded reducer the ingress end detachably coupled to the tank end of the male threaded reducer.
MPEP §2144.05 II B states that where the prior art recognized the result of a variable, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduction on device fitting, such as to about a 10% to 40% reduction in width or diameter from the ingress end to the egress end of the device fitting, in order to optimize flow acceleration and mixing (Poswik page 2).
Tobias teaches an aerating and liquid agitating device (Fig 2) comprising an air inlet fitting (26) having an inlet fitting wall (wall of tube 26) passing through the opening (opening for tube 26 in body 14) in the device fitting and having a terminal wall end (27) terminating inside the device fitting, the terminal wall end of the air inlet fitting defined by a terminal angled profile sloped with respect to a pathway of air flow through the air inlet fitting and facing downstream of flow of the pumped liquid in order to enhance air mixing (col 4 lines 45-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal angle profile of the Tamura fitting (141) by incorporating the sloped angle of Tobias (27) in order to enhance air mixing (col 4 lines 45-59).
MPEP §2144.05 states that the claimed and prior art ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the ranges. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oblique angle of Tobias (col 4 lines 45-59) by choosing the overlapping 45° to about 60° as a prima facie case of obviousness. The modification would result in the terminal wall end of the air inlet fitting defined by a terminal angled profile sloped between from about 45° to about 60° with respect to a pathway of air flow through the air inlet fitting.
Tamura teaches wherein the air inlet fitting extends across the interior such that the flow characteristics prevent water backflow (¶28).
MPEP §2144.05 II B states that where the prior art recognized the result of a variable, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extension of the air inlet fitting of the Poswik (21) and Tamura (14) combination, such as wherein the air inlet fitting extends across greater than about 2/3 of an interior width or diameter of the device fitting, in order to have gas exit downstream such as to avoid liquid flow up the tube and with a simplified production and to prevent backflow (Tamura: ¶28, ¶31, ¶7).
Berg teaches air/water mixing (Fig 1) comprising an air inlet hose (66) coupled to the air inlet fitting (fitting to 34), the air inlet hose introducing air into the device fitting through the air inlet fitting in order to provide air (col 3 lines 28-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Poswik (Fig 1) by incorporating the air inlet hose of Berg (66) in order to provide air (col 3 lines 28-53).
Cummings teaches a device fitting comprising at least one stabilizing arm (14) engaged with the device fitting in order to secure the fitting (col 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device fitting of Poswik (Fig 1) by incorporating the at least one stabilizing arm of Cummings (14) in order to secure the fitting (col 2). 

Regarding claim 18, Poswik in view of Tobias, Cummings, Berg, Piping, and Tamura teaches all the limitations of claim 17. 

MPEP §2144.05 II B states that where the prior art recognized the result of a variable, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduction on device fitting, such as to wherein the reduction in width or diameter from the ingress end to the egress end of the device fitting comprises about a 20% reduction in width or diameter from the ingress end to the egress end of the device fitting, in order to optimize flow acceleration and mixing (Poswik page 2).

Regarding claim 19, Poswik in view of Tobias, Cummings, Berg, Piping, and Tamura teaches all the limitations of claim 17. 
Poswik does not teach wherein a width or diameter of the male threaded reducer is about 1.5''.
MPEP §2144.04 IV A states that mere changed in size do not patentably distinguish the claimed invention from the prior art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width or diameter of the male threaded reducer, such as to about 1.5'', as a matter of obvious change in size (MPEP §2144.04 IV A).

Regarding claim 20, Poswik in view of Tobias, Cummings, Berg, Piping, and Tamura teaches all the limitations of claim 17. 
Poswik does not teach wherein the air inlet hose is a food grade hose.

MPEP §2144.07 states that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Poswik (Fig 1) by incorporating a food grade PVC material of the air inlet hose of Berg (col 3 lines 54-61) as a material known for its suitability (MPEP §2144.07).


Response to Arguments
The following is a response to Applicant’s arguments filed 9 Nov. 2019:

Applicant argues that the 112b rejection is overcome by amendment.
Examiner agrees and the rejections are withdrawn.

Applicant argues that the 103 rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn. However, upon further consideration the claims are unpatentable in further view of Tobias. 


Examiner disagrees. Applicant has made a conclusory statement but has not presented persuasive evidence of the synergistic effect. For instance, Applicant has not shown what results would have been expected nor what the alleged unexpected synergistic effects.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776